         

Exhibit 10.1
EMPLOYMENT AGREEMENT
     AGREEMENT made and entered into by and between Easton-Bell Sports, Inc.
(the “Company”) and Donna L. Flood (the “Executive” and, with the Company, the
“Parties”), dated as of November 10, 2008.
     For good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Company and the Executive agree as follows:
     1. Employment. Subject to the terms and conditions set forth in this
Agreement, the Company hereby offers, and the Executive hereby accepts,
employment commencing on January 7, 2009, or such earlier commencement date to
which the Parties agree. The date the Executive commences employment with the
Company is referred to in this Agreement as the “Effective Date.”
     2. Term. Subject to earlier termination as hereafter provided, the
Executive’s employment hereunder shall have an initial term of three (3) years,
commencing on the Effective Date, and shall automatically renew thereafter for
successive renewal terms of one year each. The term of this Agreement, as from
time to time renewed, is hereafter referred to as “the term of this Agreement”
or “the term hereof.”
     3. Capacity and Performance.
          (a) During the term hereof, the Executive shall serve the Company as
Chief Operations Officer, reporting to the chief executive officer of the
Company (the “CEO”).
          (b) During the term hereof, the Executive shall be employed by the
Company on a full-time basis. She shall have the duties and responsibilities
assigned to her position by the Company from time to time and such other duties
and responsibilities, reasonably consistent with her position, with respect to
the Supply Chain, manufacturing, distribution, sourcing, information technology,
apparel and related operations of the Company and its Immediate Affiliates, as
may be assigned by the Company from time to time.
          (c) Subject to business travel as necessary or desirable for the
performance of the Executive’s duties and responsibilities hereunder, the
Executive’s primary worksite during the term hereof shall be at the location of
the Company’s offices in Van Nuys, California as of the Effective Date (the “Van
Nuys Location”) or such other site as the Company may select from time to time,
provided such site is no more than thirty-five (35) miles from the Van Nuys
Location unless the Executive has expressly consented in writing thereto.
          (d) During the term hereof, the Executive shall devote her full
business time and best efforts, business judgment, skill and knowledge
exclusively to the advancement of the business and interests of the Company and
its Immediate Affiliates and to the discharge of her duties and responsibilities
hereunder. During the term of this Agreement, the Executive may engage in

 



--------------------------------------------------------------------------------



 



passive management of her personal investments and in such community and
charitable activities as do not individually or in the aggregate give rise to a
conflict of interest or otherwise interfere with her performance of her duties
and responsibilities hereunder. It is agreed that the Executive shall not accept
membership on a board of directors or other governing board of any Person or
engage in any other business activity without the prior approval of the CEO. It
also is agreed that if the Board of Directors of the Company (the “Board”) or
the CEO subsequently determines, and gives notice to the Executive, that any
such membership or activity, previously approved, is materially inconsistent
with the Executive’s obligations under Section 7, Section 8 or Section 9 of this
Agreement or gives rise to a material conflict of interest, the Executive shall
cease such activity promptly following notice from the Company.
     4. Compensation and Benefits. As compensation for all services performed by
the Executive under and during the term hereof and subject to performance of the
Executive’s duties and of the obligations of the Executive to the Company and
its Affiliates, pursuant to this Agreement or otherwise:
          (a) Base Salary. Initially during the term hereof, the Company shall
pay the Executive a base salary at the rate of Three Hundred Forty Five Thousand
Dollars ($345,000.00) per annum, payable in accordance with the payroll
practices of the Company for its executives and, commencing in calendar year
2010, subject to annual review by the Board or its compensation committee and to
increase, but not decrease, in the discretion of such committee or the Board.
The Executive’s base salary, as from time to time increased, is hereafter
referred to as the “Base Salary.”
          (b) Bonus Compensation. For each fiscal year of the Company (“FY”)
completed during the term hereof, subject to the condition set forth in the
final sentence of this provision, the Executive shall have the opportunity to
earn an annual bonus (“Annual Bonus”) under the executive incentive plan then
applicable to the Company’s executives, as in effect from time to time, with the
actual amount of each Annual Bonus being determined by the Board or its
designated committee based on the achievement of target objectives established
by the Board or its designated committee after consultation with the CEO. For
FY2009, the Executive’s target bonus under the executive incentive plan shall be
Sixty Percent (60%) of the Base Salary, with a potential for the Annual Bonus to
exceed target if achievement exceeds the target objectives. Provided that the
Executive commences employment hereunder on or before February 1, 2009, the
Executive will be eligible to earn an Annual Bonus for FY 2009 as if employed
from January 1, 2009 (the first day of FY2009). If, however, the Executive
commences employment hereunder after February 1, 2009, any Annual Bonus earned
shall be pro-rated from the date her employment commences. Any Annual Bonus due
to the Executive hereunder will be payable not later than two and one-half
months following the close of the fiscal year for which the bonus was earned or
as soon as administratively practicable thereafter, within the meaning of
Section 409A of the Internal Revenue Code and the regulations promulgated
thereunder, each as amended (“Section 409A”). Except as otherwise provided in
Section 5 hereof, the Executive must be employed on the date annual bonuses are
paid under the Company’s executive incentive plan in order to be eligible to
earn an Annual Bonus for the preceding fiscal year.

-2-



--------------------------------------------------------------------------------



 



          (c) Equity Participation. As promptly as reasonably practical
following the Effective Date, Executive will be granted an award of 1,200,000
Class B Common Units (the “Units”) of Easton-Bell Sports, LLC (the “LLC”) under
the Easton-Bell Sports, LLC 2006 Equity Incentive Plan as amended from time to
time (the “Plan”). Such award shall be subject to the terms of the agreement
captioned “Easton-Bell Sports, LLC Class B Common Unit Certificate” (the “Unit
Certificate”), which the Executive must execute in order to receive the award,
to the terms of the Plan, and to the terms of the Easton-Bell Sports, LLC Third
Amended and Restated Limited Liability Company Agreement as amended from time to
time (the “LLC Agreement”), including without limitation vesting requirements
set forth therein. Any further equity awards granted to the Executive during her
employment with the Company shall be at the discretion of the Board of Managers
of the LLC.
          (d) Employee Benefit Plans. (i) During the term hereof, the Executive
shall be entitled to participate in all “Employee Benefit Plans,” as that term
is defined in Section 3(3) of ERISA, including both health and welfare plans and
401(k) plans, from time to time in effect for executives of the Company
generally, except to the extent any of the Employee Benefit Plans is duplicative
of a benefit otherwise provided to the Executive under this Agreement The
Executive’s participation shall be subject to the terms of the applicable
Employee Benefit Plan documents and generally applicable Company policies. The
Company reserves the right and Executive agrees to accept any modification or
change in employee benefit plans so long as such change applies to the group of
participants eligible for the benefit plan. (ii) The Company will reimburse the
Executive any premium cost and any required administrative fee she incurs to
continue participation of her former employer’s health and dental plans through
COBRA for herself and her spouse or domestic partner between the Effective Date
and the date the Executive first becomes eligible to enroll in the health and
dental plans of the Company.
          (e) Housing Allowance. During the initial term hereof, the Company
shall provide the Executive a non-accountable allowance for housing and living
expenses in the gross amount of Sixty Five Thousand Dollars ($65,000.00) per
annum (the “Housing Allowance”), payable in equal monthly installments. The
Housing Allowance shall be subject to withholding for taxes as income to the
Executive, but it shall not be included in compensation hereunder for any other
purpose, including without limitation for purposes of determining the amount of
any Annual Bonus earned by the Executive or the Executive’s participation in any
Employee Benefit Plan. Payment of the Housing Allowance during any renewal term
of this Agreement is subject to the approval of the CEO and the Board in their
discretion. The Company will provide one month of temporary living to Executive
prior to commencement of housing allowance.
          (f) Vacations. During the term hereof, the Executive will be eligible
to earn vacation at the rate of four (4) weeks per year, to be taken at such
times and intervals as shall be determined by the Executive, subject to the
reasonable business needs of the Company and the approval of the CEO. Vacation
shall otherwise be governed by the policies of the Company, as in effect from
time to time.
          (g) Business Expenses. The Company will pay or reimburse the Executive
for all reasonable, customary and necessary business expenses incurred or paid
by the Executive in the performance of her duties and responsibilities
hereunder, subject to any maximum annual

-3-



--------------------------------------------------------------------------------



 



limit and other restrictions on such expenses set by the Board, to such
reasonable substantiation, documentation and submission deadlines as may be
specified by the Company from time to time. Any such reimbursement that would
constitute nonqualified deferred compensation subject to under Section 409A
shall be subject to the following additional rules: (i) no reimbursement of any
such expense shall affect the Executive’s right to reimbursement of any other
such expense in any other taxable year; (ii) reimbursement of the expense shall
be made, if at all, not later than the end of the calendar year following the
calendar year in which the expense was incurred; and (iii) the right to
reimbursement shall not be subject to liquidation or exchange for any other
benefit.
          (h) Special One-Time Payment. The Company shall provide the Executive
a one-time payment in the amount of Ninety-Two Thousand Dollars ($92,000) (the
“Special Bonus”), payable in a single lump sum in March of 2009, on the date
annual bonuses for 2008 are paid to executives of the Company generally,
provided that the Executive is employed by the Company on that date and has not
given or received notice of termination of her employment. The Executive shall
earn the Special Bonus in equal increments during the first twelve (12) months
of the initial term hereof and agrees that, in the event that she terminates her
employment other than for Good Reason, or her employment is terminated by the
Company for Cause, prior to the first anniversary of the Effective Date, she
shall be obligated to, and shall, repay any portion of the Special Bonus that
remains unearned on the date her employment terminates.
          (i) Directors & Officers Insurance Coverage. During the term hereof,
the Company shall provide the Executive the same coverage under any directors
and officers (“D&O”) liability insurance that the Company elects to maintain as
it provides to its other executives and, after the termination of her employment
hereunder, the same coverage under any D&O liability insurance it elects to
maintain, as it provides its other former executives. The Company shall be under
no obligation hereunder, however, to maintain any D&O liability insurance.
     5. Termination of Employment and Opportunity to Earn Post-Employment
Compensation. Notwithstanding the provisions of Section 2 hereof, the
Executive’s employment hereunder shall terminate during the term hereof under
the following circumstances:
          (a) Death. In the event of the Executive’s death during the term
hereof, the Executive’s employment hereunder shall immediately and automatically
terminate. In such event, the Company shall pay to the Executive’s estate,
promptly following Date of Termination (as defined in Section 14 hereof), the
Final Compensation (as also defined in Section 14 hereof). In addition to Final
Compensation: (A) The Company will pay to the Executive’s estate an Annual Bonus
for the fiscal year in which the Date of Termination occurs (the “Termination
Year”), determined by multiplying the Annual Bonus the Executive would have
received for the Termination Year, had she continued employment through the date
annual bonuses for the Termination Year were payable to Company executives
generally, by a fraction, the numerator of which shall be the number of days the
Executive was employed during the Termination Year, through the Date of
Termination, and the denominator of which shall be 365 (the “Final Pro-Rated
Bonus”). The Final Pro-Rated Bonus will be payable to the Executive’s estate at
the time

-4-



--------------------------------------------------------------------------------



 



annual bonuses for the Termination Year are paid to Company executives generally
under its executive incentive plan.
          (b) Disability.
          (i) The Company may terminate the Executive’s employment hereunder,
upon notice to the Executive, in the event that the Executive becomes disabled
during her employment through any illness, injury, accident or condition of
either a physical or psychological nature and, as a result, is unable to perform
substantially all of her duties and responsibilities hereunder, notwithstanding
the provision of any reasonable accommodation (exclusive of the leave of absence
provided hereunder), for one hundred and eighty (180) days during any period of
three hundred and sixty-five (365) consecutive calendar days. In the event of
such termination, and provided that the Executive satisfies in full all of the
conditions set forth in Section 5(h) hereof, then, in addition to Final
Compensation, the Company shall provide the Executive the following: (A) The
Company will pay the Executive a Final Pro-Rated Bonus for the Termination Year,
payable at the time annual bonuses are paid to Company executives generally
under its executive incentive plan or, if later, on the tenth (10th) business
day following the later of the effective date of the Release of Claims, as
defined in Section 5(h) below, or the date the Release of Claims is received by
the person designated by the Company to receive notices on its behalf in
accordance with Section 19 hereof. (B) The Company will pay the full premium
cost of health and dental plan coverage for Executive and her qualified
beneficiaries until the expiration of the period of twelve (12) months
immediately following the Date of Termination or, if earlier, until the date the
Executive and her qualified beneficiaries cease to be eligible for coverage
continuation under COBRA; provided, however, that in order to be eligible for
the Company’s premium payments hereunder, the Executive and each qualified
beneficiary must elect in a timely manner to continue coverage under the
Company’s health and dental plans under COBRA and must notify the Company
promptly if the Executive or any of her qualified beneficiaries ceases to be
eligible for such coverage under COBRA during such twelve (12) month period.
Qualified beneficiaries for COBRA are as defined by the plan selected by the
Executive. The Company reserves the right to change or modify medical benefits
so long as such provisions apply to all executives and/or participants.
          (ii) The Board may designate another employee to act in the
Executive’s place during any period of the Executive’s disability.
Notwithstanding any such designation, the Executive shall continue to receive
compensation and benefits in accordance with Sections 4(a) through 4(e) of this
Agreement, subject to the terms and conditions of any plans, policies,
agreements and other documents to which reference is made therein (collectively,
the “Plan Documents”), while her disability continues, until the Executive
becomes eligible for disability income benefits under any disability plan in
which she is a participant as a result of her employment with the Company or
until she recovers sufficiently to resume her duties and responsibilities
hereunder (provided she does so within the aforesaid one hundred and eighty
(180) days or such longer period as

-5-



--------------------------------------------------------------------------------



 



the Board in its discretion may provide) or until the termination of her
employment, whichever shall first occur. If, while her employment hereunder
continues, the Executive is receiving disability income benefits under any such
disability plan, the Executive shall not be eligible to receive the Base Salary,
but shall continue to be eligible for payments and benefits in accordance with
Sections 4(b) through 4(e) of this Agreement, subject to the terms and
conditions of the Plan Documents, until the earlier to occur of her recovery or
the termination of her employment under this Agreement. Executive agrees that
determination of disability benefits is solely determined by the insurance
company providing such benefits to executives and employees.
          (iii) If any question shall arise as to whether during any period the
Executive is disabled through any illness, injury, accident or condition of
either a physical or psychological nature so as to be unable to perform
substantially all of her duties and responsibilities hereunder, the Executive
may, and at the request of the Company shall, submit to a medical examination by
a physician selected by the Company to whom the Executive or her duly appointed
guardian, if any, has no reasonable objection to determine whether the Executive
is so disabled and such determination shall for the purposes of this Agreement
be conclusive of the issue. If such question shall arise and the Executive shall
fail to submit to such medical examination, the Company’s determination of the
issue shall be binding on the Executive.
          (c) By the Company for Cause. The Company may terminate the
Executive’s employment hereunder for Cause at any time upon notice to the
Executive setting forth in reasonable detail the nature of such Cause. For
purposes of this Agreement, “Cause” shall be limited to: (i) Executive’s
indictment, charge or conviction of, or plea of nolo contendere to, (A) a felony
or (B) any other crime involving fraud or material financial dishonesty or
(C) any other crime involving moral turpitude that might be reasonably expected
to, or does, materially adversely affect the Company or any of its Affiliates,
whether that effect is to economics, to reputation or otherwise;
(ii) Executive’s gross negligence or willful misconduct with regard to the
Company or any of its Affiliates, including but not limited to its Immediate
Affiliates, which has a material adverse impact on Company or any of its
Affiliates, whether economic or to reputation or otherwise; (iii) Executive’s
refusal or willful failure to substantially perform her duties or to follow a
material lawful written directive of the CEO or the Board or its designee within
the scope of the Executive’s duties hereunder which refusal or failure remains
uncured or continues twenty (20) days after written notice from the Board which
references the potential for a “for Cause” termination and specifies in
reasonable detail the nature of the refusal or willful failure which must be
cured; (iv) Executive’s theft, fraud or any material act of financial dishonesty
related to the Company or any of its Affiliates; (v) the failure by the
Executive to disclose any legal impediments to her employment by the Company or
her breach of any of her obligations to a former employer in connection with her
employment by the Company (e.g., her disclosure or use of proprietary
confidential information of a former employer on behalf of the Company without
such former employer’s consent); provided that Executive has been provided with
written notification of any of such failure or breach and has been given five
(5) days to present any mitigating, corrective or clarifying information to the
Board; (vi) the Executive’s breach or violation of those provisions of this
Agreement setting forth the Executive’s obligations with respect to
confidentiality, non-competition and non-solicitation; or (vii) the

-6-



--------------------------------------------------------------------------------



 



Executive’s breach of any other material provision of this Agreement unless
corrected by the Executive within twenty (20) days of the Company’s written
notification to the Executive of such breach. In the event of such termination,
the Company shall have no obligation to the Executive under this Agreement other
than provision of Final Compensation. Any equity in the LLC held by the
Executive on the Date of Termination hereunder shall be governed by the terms of
the Unit Certificate, the Plan and the LLC Agreement, as applicable.
          (d) By the Company other than for Cause. The Company may terminate the
Executive’s employment hereunder other than for Cause at any time upon notice to
the Executive. In the event of such termination and provided that the Executive
satisfies the conditions set forth in Section 5(h) hereof, then, in addition to
Final Compensation, the Executive, as compensation for her satisfying those
conditions, shall be entitled to earn the following (in the aggregate,
“Post-Employment Compensation”):
          (i) The Company will pay the Executive a Final Pro-Rated Bonus for the
Termination Year, payable at the time annual bonuses for that year are paid to
Company executives generally under its executive incentive plan or, if later, on
the tenth (10th) business day following the later of the effective date of the
Release of Claims or the date the Release of Claims, signed by the Executive, is
received on behalf of the Company by such other person as has been designated by
the Company to receive notices on its behalf in accordance with Section 19
hereof.
          (ii) The Company will pay the Executive compensation monthly, at the
rate of one-twelfth of the Base Salary, for that period immediately following
the Date of Termination that the Executive elects to continue to meet the
conditions set forth in Section 5(h) hereof, not to exceed twelve (12) months of
compensation. Such monthly payments shall commence on the next regular Company
payday for its executives that is at least five (5) business days following the
later of the effective date of the Release of Claims or the date the Release of
Claims, signed by the Executive, is received by the person designated by the
Company to receive notices on its behalf in accordance with Section 19 hereof,
but with the first payment being retroactive to the day immediately following
the Date of Termination.
          (iii) The Company will pay the full premium cost of health and dental
plan coverage for Executive and her qualified beneficiaries until the earliest
to occur of (A) the date the Executive elects to cease meeting the conditions
set forth in Section 5(h) hereof, (B) the expiration of twelve (12) months
following the Date of Termination, (C) the date the Executive becomes eligible
for participation in health and dental plans of another employer or (C) the date
the Executive ceases to be eligible for participation under the Company’s health
and dental plans under COBRA; provided, however, that, in order to be eligible
for the Company’s payments hereunder, the Executive and each of her qualified
beneficiaries must elect in a timely manner to continue coverage under the
Company’s health and dental plans under COBRA. Executive agrees and accepts that
for definitional purposes qualified COBRA

-7-



--------------------------------------------------------------------------------



 



beneficiaries are as defined by law and regulations for the selected health plan
in which she participates.
          (e) By the Executive for Good Reason. The Executive may terminate her
employment hereunder for Good Reason, by providing notice to the Company of the
condition giving rise to the Good Reason no later than thirty (30) days
following the occurrence of the condition, by giving the Company thirty
(30) days to remedy the condition and by terminating employment for Good Reason
within thirty (30) days thereafter if the Company fails to remedy the condition.
For purposes of this Agreement, “Good Reason” shall mean the occurrence of any
one or more of the following events without the Employee’s consent: (i) a
material breach of this Agreement by the Company; (ii) a material diminution of
the Executive’s title from that of Chief Operations Officer or a material
adverse change in the Executive’s significant duties, authority or
responsibilities, taken as a whole, the effectively constitutes a demotion;
(iii) any reduction in or failure to pay the Base Salary; or (iv) any relocation
of the Executive’s primary worksite to a site that is more than thirty-five
(35) miles from the Van Nuys Location. For the avoidance of doubt, neither an
assignment of the Executive to serve as a director or officer of one or more of
the Company’s Affiliates nor any termination of such service shall constitute
Good Reason for termination. In the event of termination in accordance with this
Section 5(e), and provided that the Executive satisfies the conditions set forth
in Section 5(h) hereof, then, in addition to Final Compensation, the Company
shall provide the Executive the same opportunity to earn Post-Employment
Compensation as she would have received had her employment been terminated by
the Company other than for Cause under Section 5(d) hereof.
          (f) By the Executive Other than for Good Reason. The Executive may
terminate her employment hereunder at any time upon sixty (60) days’ notice to
the Company. In the event of termination of the Executive pursuant to this
Section 5(f), the Board may elect to waive the period of notice, or any portion
thereof, and, if the Board so elects, the Company will pay the Executive her
Base Salary for the initial sixty (60) days of the notice period (or for any
remaining portion of thereof).
          (g) Termination Following a Change of Control. In the event that there
occurs a Change of Control, as defined in Section 14(b) below, and during the
period commencing on the day immediately following the occurrence of a Change of
Control and ending twenty-four (24) months thereafter the Company terminates the
Executive’s employment hereunder other than for Cause in accordance with Section
5(d) or the Executive terminates her employment hereunder for Good Reason in
accordance with Section 5(e) and provided that the Executive satisfies in full
all of the conditions set forth in Section 5(h) hereof, then, in addition to
Final Compensation, the Executive, in lieu of any payment for which he would
have been eligible under Section 5(d) or Section 5(e) hereof, will be eligible
for (A) a single lump sum payment equal to twelve (12) months of Base Salary,
without offset for other earnings; (B) a Final Pro-Rated Bonus for the fiscal
year in which the Date of Termination occurs, payable at the time bonuses are
paid generally; and (C) health and dental plan premium payments (or, as
applicable, reimbursements) on the same terms and conditions applicable in the
event of a termination other than for Cause or for Good Reason prior to a Change
of Control. Notwithstanding anything to the contrary herein, however, no
payments shall be due hereunder

-8-



--------------------------------------------------------------------------------



 



until five (5) business days following the later of the effective date of the
Release of Claims or the date the Release of Claims, signed by the Executive, is
received by the Chair of the Board. The Executive’s rights with respect to
indemnification shall be in accordance with Section 12 hereof.
          (h) Conditions. The Executive’s eligibility to receive and retain any
Post-Employment Compensation, as set forth in clauses (i) through (iii) of
Section 5(d) hereof, is subject to satisfaction of all of the following as well
as the covenant of confidentiality set forth in Section 7 below and the
assignment of rights to Intellectual Property (as hereafter defined), but with
the express understanding and agreement of the parties that the Executive is
free to elect not to comply with clause (i) below and is free not to forbear
from competition or solicitation as set forth in clauses (ii), (iii) and
(iv) immediately below, but that her right to Post-Employment Compensation under
this Agreement is expressly conditioned on compliance with said clause (i) and
the forbearance required under all of said clauses (ii), (iii) and (iv), as well
as her full satisfaction of her obligations under the covenant of
confidentiality and assignment of rights to Intellectual Property (which
obligations are not optional and shall survive any termination, howsoever
occurring). The conditions to receipt of Post-Employment Compensation are as
follows:
          (i) The Executive’s execution and return, to the person designated by
the Company to receive notices on its behalf in accordance with Section 19
hereof, of a timely and effective release of claims in the form attached hereto
and marked Exhibit A (“Release of Claims”), within the time period specified
therein. The Release of Claims creates legally binding obligations and the
Company therefore advises the Executive to consult an attorney before signing
it.
          (ii) Forbearance by the Executive for twelve (12) months following the
Date of Termination from competition with the business of the Company and its
Immediate Affiliates anywhere in the world where the Company or any of those
Immediate Affiliates is doing business, whether as owner, partner, investor,
consultant, agent, employee, co-venturer or otherwise. Specifically, but without
limiting the foregoing, in order to satisfy this condition, the Executive must
forbear from engaging in any activity that is competitive, or is in preparation
to engage in competition, with the business of the Company and its Immediate
Affiliates and further the Executive must forbear from working or providing
services, in any capacity, whether as an employee, independent contractor or
otherwise, whether with or without compensation, for or to any person or entity
engaged in the business of the Company and its Immediate Affiliates. The
business of the Company and its Affiliates is sporting hard goods, and for
purposes of determining forbearance from competition with the Company following
the Date of Termination, the Company’s business shall be deemed to be those
sports in which the Company’s brands compete at the Date of Termination. For
illustrative purposes only, competitors of the Company and its Immediate
Affiliates on the date of this Agreement include Amer Sports Corporation and
Jarden Corporation and their respective subsidiaries. The foregoing condition,
however, shall not fail to be met solely due to the

-9-



--------------------------------------------------------------------------------



 



Executive’s passive ownership of less than 3% of the equity securities of any
publicly traded company.
          (iii) Forbearance by the Executive for twelve (12) months following
the Date of Termination from any direct or indirect solicitation or
encouragement of any of the Customers of the Company or any of its Immediate
Affiliates to terminate or diminish their relationship with the Company or any
of its Immediate Affiliates and from any direct or indirect solicitation or
encouragement of any of the Customers or Prospective Customers of the Company or
any of its Immediate Affiliates to conduct with herself or with any other Person
(as defined in Section 14 hereof) any business or activity which such Customer
or Prospective Customer conducts or could conduct with the Company or any of its
Immediate Affiliates. For purposes of this Section 5(h), a Customer is a person
or entity which was such at any time during the twelve (12) months immediately
preceding the Date of Termination and a Potential Customer is a person or entity
contacted by the Company or any of its Immediate Affiliates to become a Customer
at any time within twelve (12) months prior to the Date of Termination other
than by general advertisement, provided in each case, however, that the
Executive had contact with such Customer or Potential Customer through her
employment or her other associations with the Company or any of its Immediate
Affiliates or had access to Confidential Information that would assist in her
solicitation of such Customer or Potential Customer in competition with the
Company or any of its Immediate Affiliates.
          (iv) Forbearance by the Executive for twelve (12) months following the
Date of Termination from directly or indirectly hiring or otherwise engaging the
services of any employee, independent contractor or other agent providing
services to the Company or any of its Immediate Affiliates and from soliciting
any such employee, independent contractor or agent to terminate or diminish
his/her/its relationship with the Company or any of its Immediate Affiliates.
For purposes of this Section 5(h), an employee, independent contractor or agent
means any person or entity performing services for the Company or any of its
Immediate Affiliates in such capacity at any time during the twelve (12) months
immediately preceding the Date of Termination.
          (h) Timing of Payments. Notwithstanding anything to the contrary in
this Agreement, if at the time of the Executive’s separation from service the
Executive is a “specified employee,” as hereinafter defined, any and all amounts
payable under this Agreement on account of that separation from service that
constitute deferred compensation subject to Section 409A of the Internal Revenue
Code of 1986, as amended, (“Section 409A”), as determined by the Company in its
reasonable good faith discretion, and that would (but for this provision) be
payable within six (6) months following the date of termination, shall instead
be paid on the next business day following the expiration of that six month
period. Also, for purposes of this Agreement, the phrase “termination of
employment” and correlative phrases mean a “separation from service” as defined
in Treas. Regs.§1.409A-1(h), and the term “specified employee” means an
individual determined by the Company to be a specified employee under Treas.
Regs.§1.409A-1(i). For the avoidance of doubt, any tax liability to which the
Executive is subject under Section 409A shall be solely the Executive’s
responsibility.

-10-



--------------------------------------------------------------------------------



 



     6. Effect of Termination. The provisions of this Section 6 shall apply to
any termination of the Executive’s employment under this Agreement, whether
pursuant to Section 5 or otherwise.
          (a) Provision by the Company of Final Compensation, if any, to which
the Executive is entitled and Post-Employment Compensation, if any, which the
Executive has the opportunity to earn under Section 5(d) or 5(e) hereof and does
earn in accordance with Section 5(h) shall constitute the entire obligation of
the Company to the Executive hereunder following termination of her employment
with the Company. The Executive shall promptly give the Company notice of all
facts necessary for the Company to determine the amount and duration of its
obligations in connection with any termination pursuant to Section 5 hereof.
          (b) Except for health and dental plan participation continued in
accordance with COBRA, the Executive’s participation in Employee Benefit Plans
shall terminate pursuant to the terms of the applicable Plan Documents based on
the Date of Termination without regard to any Post-Employment Compensation
earned by the Executive, or any other payment to her hereunder, following the
Date of Termination.
          (c) Provisions of this Agreement shall survive any termination if so
provided herein or if necessary or desirable to accomplish the purposes of other
surviving provisions, including without limitation the conditions to earning
Post-Employments Compensation set forth in Section 5(h) and the obligations of
the Executive under Sections 7 and 8 hereof. The Executive recognizes that,
except as expressly provided in accordance with Sections 5(d), 5(e) and 5(h)
(with respect to Post-Employment Compensation) or Section 5(f) (with respect to
Base Salary for any notice period waived), no compensation is earned after
termination of employment.
     7. Confidential Information.
          (a) The Executive acknowledges that the Company and its Affiliates
continually develop Confidential Information (as defined in Section 14 hereof);
that the Executive may develop Confidential Information for the Company or its
Affiliates; and that the Executive may learn of Confidential Information during
the course of employment. The Executive will comply with the policies and
procedures of the Company and its Affiliates for protecting Confidential
Information and shall not disclose to any Person or use, other than as required
by applicable law or for the proper performance of her duties and
responsibilities to the Company and its Affiliates, any Confidential Information
obtained by the Executive incident to her employment or other association with
the Company or any of its Affiliates. The Executive understands that the
restrictions set forth in this Section 7(a) shall continue to apply after her
employment terminates, regardless of the reason for such termination.
          (b) All documents, records, tapes and other media of every kind and
description relating to the business, present or otherwise, of the Company or
any of its Affiliates and any copies, in whole or in part, thereof (in the
aggregate, the “Documents”), whether or not prepared by the Executive, shall be
the sole and exclusive property of the Company and its

-11-



--------------------------------------------------------------------------------



 



Affiliates. The Executive shall safeguard all Documents and shall surrender to
the Company at the time her employment terminates, or at such earlier time or
times as the CEO or the Board or its designee may specify, all Documents and all
other property of the Company and its Affiliates then in the Executive’s
possession or control.
     8. Assignment of Rights to Intellectual Property. The Executive shall
promptly and fully disclose all Intellectual Property (as defined in Section 14
hereof) to the Company. The Executive hereby assigns and agrees to assign to the
Company (or as otherwise directed by the Company) the Executive’s full right,
title and interest in and to all Intellectual Property. The Executive agrees to
execute any and all applications for domestic and foreign patents, copyrights or
other proprietary rights and to do such other acts (including without limitation
the execution and delivery of instruments of further assurance or confirmation)
requested by the Company to assign the Intellectual Property to the Company and
to permit the Company to enforce any patents, copyrights or other proprietary
rights to the Intellectual Property. The Executive will not charge the Company
for time spent in complying with these obligations. The Executive acknowledges
her understanding that any provision of this Agreement requiring her to assign
rights to Intellectual Property does not apply to any invention that qualifies
under California Labor Code §2870, which is reproduced in Exhibit B (“Written
Notification to the Employee”), attached hereto, which the Executive here
acknowledges that she has received. All copyrightable works that the Executive
creates during the course of her employment by the Company and which pertains to
the business of the Company or is suggested by any work performed by the
Executive for the Company or makes use of Confidential Information shall be
considered “work made for hire” and, upon creation, shall be owned exclusively
by the Company. Further, the Executive hereby waives, expressly and irrevocably,
any and all moral rights she may have as an author, whether arising under the
copyright laws of the United States or any other jurisdiction or at common law
or otherwise, with respect to any copyrighted works prepared by the Executive in
the course of her employment, including without limitation the right to
attribution of authorship, the right to restrain any distortion, mutilation or
other modification of any such work and the right to prohibit any use of any
such work in association with a product, service, cause or institution that
might be prejudicial to the Company ‘s reputation.
     9. Restricted Activities. The Executive agrees that certain restrictions on
her activities during her employment are necessary to protect the goodwill,
Confidential Information and other legitimate interests of the Company and its
Affiliates:
          (a) While the Executive is employed by the Company, the Executive
shall not, directly or indirectly, whether as owner, partner, investor,
consultant, agent, employee, co-venturer or otherwise, compete with the Company
or any of its Affiliates anywhere in the world or undertake any planning for
competition with the Company or any of its Affiliates. Specifically, but without
limiting the foregoing, the Executive agrees not to engage in any manner in any
activity that is directly or indirectly competitive or potentially competitive
with the business of the Company or any of its Affiliates as conducted or under
consideration at any time during the Executive’s employment or to provide
services in any capacity to a Person which is a competitor of the Company or any
of its Affiliates.

-12-



--------------------------------------------------------------------------------



 



          (b) The Executive agrees that, while she is employed by the Company,
and excluding any activities undertaken on behalf of the Company or any of its
Affiliates in the course of her duties, she will not hire or attempt to hire any
employee of the Company or any of its Affiliates; assist in such hiring by any
Person; encourage any such employee to terminate her or her relationship with
the Company or any of its Affiliates; or solicit or encourage any customer of
the Company or any of its Affiliates to terminate or diminish its relationship
with them; or solicit or encourage any customer or potential customer of the
Company or any of its Affiliates to conduct with any Person any business or
activity which such customer or potential customer conducts or could conduct
with the Company or any of its Affiliates.
          (c) The Executive agrees that during her employment by the Company she
shall not publish any work that disparages the Company or any of its Affiliates,
their management or their business or the Products.
     10. Enforcement of Covenants. The Executive acknowledges that she has
carefully read and considered all the terms and conditions of this Agreement,
including the restraints imposed upon her pursuant to Sections 7, 8 and 9
hereof. The Executive agrees that those restraints are necessary for the
reasonable and proper protection of the Company and its Affiliates and that each
and every one of the restraints is reasonable in respect to subject matter,
length of time and geographic area. The Executive further acknowledges that,
were she to breach any of the covenants contained in Sections 7, 8 or 9 hereof,
the damage to the Company and its Affiliates would be irreparable. The Executive
therefore agrees that the Company, in addition to any other remedies available
to it, shall be entitled to preliminary and permanent injunctive relief against
any breach or threatened breach by the Executive of any of said covenants,
without having to post bond. The parties further agree that, in the event that
any provision of Section 7, 8 or 9 hereof shall be determined by any court of
competent jurisdiction to be unenforceable by reason of its being extended over
too great a time, too large a geographic area or too great a range of
activities, such provision shall be deemed to be modified to permit its
enforcement to the maximum extent permitted by law.
     12. Conflicting Agreements. The Executive hereby represents and warrants
that the execution of this Agreement and the performance of her obligations
hereunder will not breach or be in conflict with any other agreement to which
the Executive is a party or is bound and that the Executive is not now subject
to any covenants against competition or similar covenants or any court order or
other legal obligation that would affect the performance of her obligations
hereunder. The Executive will not disclose to or use on behalf of the Company
any proprietary information of her former employer or any other Person without
such Person’s consent.
     13. Indemnification. The Company shall indemnify the Executive in
accordance with its provided in its articles of organization and by-laws as in
effect at the time indemnification is applicable. The Executive agrees promptly
to notify the Company of any actual or threatened claim arising out of or as a
result of her employment or offices with the Company or any of its Affiliates.

-13-



--------------------------------------------------------------------------------



 



     14. Definitions. Words or phrases which are initially capitalized or are
within quotation marks shall have the meanings provided in this Section and as
provided elsewhere herein. For purposes of this Agreement, the following
definitions apply:
          (a) “Affiliates” means all persons and entities directly or indirectly
controlling, controlled by or under common control with the entity specified,
where control may be by management authority, contract or equity interest.
          (b) “Change of Control” shall mean the occurrence of (a) any change in
the ownership of the capital equity of the LLC, if, immediately after giving
effect thereto, (i) the Investors (as defined below) and their Affiliates will
hold, directly or indirectly, less than 50% of the number of Common Units held
by the Investors and their Affiliates as of the date immediately prior to such
Change of Control, or (ii) any Person (as defined within this paragraph) other
than the Investors and their Affiliates will hold, directly or indirectly,
greater than 50% of the number of outstanding Common Units of the LLC; or
(b) any sale or other disposition of all or substantially all of the assets of
the LLC (including, without limitation, by way of a merger or consolidation or
through the sale of all or substantially all of the stock or membership
interests of its subsidiaries or sale of all or substantially all of the assets
of the LLC and its direct and indirect subsidiaries, taken as a whole) to
another Person (the “Change of Control Transferee”) if, immediately after giving
effect thereto, any Person (or group of Persons acting in concert) other than
the Investors and their Affiliates will have the power to elect a majority of
the members of the board of managers or board of directors (or other similar
governing body) of the Change of Control Transferee. For purposes of this
Section 14(b): A “Person” shall have the meaning ascribed to that term in
section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 and
“Investors” shall mean all Unit-holders of the LLC as of the date of this
Agreement, including without limitation Fenway Partners, Inc., American Capital
Strategies Ltd., Antares Capital Corporation, Bell Sports Holdings, LLC, Bell
Sports 2001, LLC, Bell Sports 2001 Coinvestors, LLC and Bell Sports 2001
Investments, LLC.
          (c) “Confidential Information” shall mean any and all information of
the Company and its Affiliates that is not generally known by those with whom
the Company or any of its Affiliates competes or does business, or with whom the
Company or any of its Affiliates plans to compete or do business, including
without limitation (i) information related to the Products, technical data,
methods, processes, know-how and inventions of the Company and its Affiliates,
(ii) the development, research, testing, marketing and financial activities and
strategic plans of the Company and its Affiliates, (iii) the manner in which
they operate, (iv) their costs and sources of supply, (v) the identity and
special needs of the customers and prospective customers of the Company and its
Affiliates and (vi) the persons and entities with whom the Company and its
Affiliates have business relationships and the nature and substance of those
relationships. Confidential Information also includes any information that the
Company or any of its Affiliates may receive or has received from customers,
subcontractors, suppliers or others, with any understanding, express or implied,
that the information would not be disclosed. Confidential Information does not
include information that enters the public domain, other than through a breach
by the Executive or another Person of an obligation of confidentiality to the
Company or one of its Affiliates.

-14-



--------------------------------------------------------------------------------



 



          (d) “Date of Termination” means the date the Executive’s employment
with the Company terminates, regardless of the reason for such termination.
          (e) “Final Compensation” means (i) Base Salary earned but not paid
through the Date of Termination, (ii) pay at the final rate of the Base Salary
for any vacation earned but not used through the Date of Termination and
(iii) any business expenses incurred by the Executive but un-reimbursed on the
Date of Termination, provided that such expenses and required substantiation and
documentation are submitted prior to, or within sixty (60) days following, the
Date of Termination and that such expenses are reimbursable under Section 4(g)
hereof and Company policies.
          (f) “Immediate Affiliates” of the Company are its direct and indirect
subsidiaries, its direct and indirect parents and the other direct and indirect
subsidiaries of any of those parents (excluding the Company itself).
          (g) “Intellectual Property” means any invention, formula, process,
discovery, development, design, innovation or improvement (whether or not
patentable or registrable under copyright statutes) made, conceived, or first
actually reduced to practice by the Executive solely or jointly with others,
during her employment by the Company; provided, however, that, as used in this
Agreement, the term “Intellectual Property” shall not apply to any invention
that the Executive develops on her own time, without using the equipment,
supplies, facilities or trade secret information of the Company or any of its
Affiliates to which the Executive has access as a result of her employment,
unless such invention (i) relates at the time of conception or reduction to
practice of the invention (A) to the business of the Company or (B) to the
actual or demonstrably anticipated research or development of the Company or
(iii) results from any work performed by the Executive for the Company.
          (h) Other than for purposes of Section 14(b), above, “Person” means an
individual, a corporation, a limited liability company, an association, a
partnership, an estate, a trust and any other entity or organization, other than
the Company or any of its Affiliates.
          (i) “Products” means all products planned, researched, developed,
tested, manufactured, sold, licensed, leased or otherwise distributed or put
into use by the Company or any of its Affiliates, together with all services
provided or planned by the Company or any of its Affiliates, during the
Executive’s employment.
     15. Withholding. All payments made by the Company under this Agreement
shall be reduced by any tax or other amounts required to be withheld by the
Company under applicable law.
     16. Assignment. Neither the Company nor the Executive may make any
assignment of this Agreement or any interest herein, by operation of law or
otherwise, without the prior written consent of the other; provided, however,
that the Company may assign its rights and obligations under this Agreement
without the consent of the Executive in the event the Company shall hereafter
effect a corporate reorganization, consolidate with, or merge into, any Person
or transfer all or substantially all of its properties or assets to any Person.
This Agreement shall

-15-



--------------------------------------------------------------------------------



 



inure to the benefit of and be binding upon the Company and the Executive, their
respective successors, executors, administrators, heirs and permitted assigns.
     17. Severability. If any portion or provision of this Agreement shall to
any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.
     18. Waiver. No waiver of any provision hereof shall be effective unless
made in writing and signed by the waiving party. The failure of either party to
require the performance of any term or obligation of this Agreement, or the
waiver by either party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.
     19. Notices. Any and all notices, requests, demands and other
communications provided for by this Agreement shall be in writing and shall be
effective when delivered in person, consigned to a reputable national courier
for next day or next business day delivery or deposited in the United States
mail, postage prepaid, registered or certified, and addressed to the Executive
at her last known address on the books of the Company or, in the case of the
Company, to it c/o Timothy P. Mayhew, Fenway Partners, LLC, 152 W. 57th St.,
59th Floor, New York, NY 10019 or to such other address as either party may
specify by notice to the other actually received.
     20. Entire Agreement. This Agreement contains the entire agreement of the
parties, and supersedes all prior agreements, whether written or oral, with
respect to the Executive’s employment and all related matters, including without
limitation the Offer.
     21. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by an expressly authorized representative
of the Board.
     22. Headings. The headings and captions in this Agreement are for
convenience only and in no way define or describe the scope or content of any
provision of this Agreement.
     23. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be an original and all of which together shall
constitute one and the same instrument.
     24. Governing Law. This is a California contract and shall be construed and
enforced under and be governed in all respects by the laws of the State of
California, without regard to the conflict of laws principles thereof, and, for
the avoidance of doubt, shall include both the statutory and common law of
California, except to the extent preempted by federal law.
[Remainder of page intentionally left blank. Signature page follows
immediately.]

-16-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been executed by the Company, by its
duly authorized representative, and by the Executive, as of the date first above
written.

                      THE EXECUTIVE:       THE COMPANY:
EASTON-BELL SPORTS, INC.    
 
                    /s/ DONNA L. FLOOD       By:   /s/ JACKELYN E. WERBLO      
               
Donna L. Flood
          Name:   Jackelyn E. Werblo    
 
          Title:   SVP, Human Resources    

-17-



--------------------------------------------------------------------------------



 



EXHIBIT A
RELEASE OF CLAIMS
     FOR AND IN CONSIDERATION OF the Post-Employment Compensation that I am
eligible to earn following the termination of my employment, as that term is
defined in the employment agreement between me and Easton-Bell Sports, Inc. (the
“Company”) dated as of November 10, 2008 (the “Agreement”), which is
conditioned, inter alia, on my signing this Release of Claims and to which I am
not otherwise entitled, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, I, on my own behalf and
on behalf of my heirs, executors, administrators, beneficiaries, representatives
and assigns, and all others connected with or claiming through me, hereby
release and forever discharge the Company and its Affiliates (as that term is
defined in the Agreement) and all of their respective past, present and future
officers, directors, trustees, shareholders, employees, agents, general and
limited partners, members, managers, joint venturers, representatives,
successors and assigns, and all others connected with any of them (all of the
foregoing, collectively, the “Released”), both individually and in their
official capacities, from any and all causes of action, rights and claims of any
type or description, known or unknown, which I have had in the past, now have,
or might now have, through the date of my signing of this Release of Claims,
including without limitation any causes of action, rights or claims in any way
resulting from, arising out of or connected with my employment by the Company or
any of its Affiliates or the termination of that employment or pursuant to any
federal, state or local law, regulation or other requirement, including without
limitation Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, the Americans with Disabilities Act and the fair employment
practices laws of the state or states in which I have been employed by the
Company or any of its Affiliates, each as amended from time to time, (all of the
foregoing, in the aggregate, “Claims”)
In signing this Release of Claims, I expressly waive and relinquish all rights
and benefits afforded by Section 1542 of the Civil Code of the State of
California, and do so understanding and acknowledging the significance of such
specific waiver of Section 1542, which Section states as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in her favor at the time of executing the release, which if
known by him must have materially affected her settlement with the debtor.
Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of the Released, I
expressly acknowledge that this Release of Claims is intended to include in its
effect, without limitation, all Claims which I do not know or suspect to exist
in my favor at the time of execution hereof, and that this Release of Claims
contemplates the extinguishment of all such Claims.
Excluded from the scope of this Release of Claims is (i) any claim arising under
the terms of the Agreement after the effective date of this Release of Claim and
(ii) any right of indemnification

-18-



--------------------------------------------------------------------------------



 



or contribution that I have pursuant to the articles of incorporation, by-laws
or other governing documents of the Company or any of its Immediate Affiliates
(as that term is defined in the Agreement).
In signing this Release of Claims, I acknowledge my understanding that I may not
sign it prior to the termination of my employment, but that I may consider the
terms of this Release of Claims for up to twenty-one (21) days (or such longer
period as the Company may specify) from the date my employment with the Company
terminates. I also acknowledge that I am advised by the Company and its
Affiliates to seek the advice of an attorney prior to signing this Release of
Claims; that I have had and full and sufficient time to consider this Release of
Claims and to consult with an attorney, if I wished to do so, or to consult with
any other person of my choosing before signing; and that I am signing this
Release of Claims voluntarily and with a full understanding of its terms.
I further acknowledge that, in signing this Release of Claims, I have not relied
on any promises or representations, express or implied, that are not set forth
expressly in the Agreement.
I understand that I may revoke this Release of Claims at any time within seven
(7) days of the date of my signing by written notice to the Company c/o Timothy
P. Mayhew, Fenway Partners, or to such other designated person and/or address as
the Company may specify and that this Release of Claims shall take effect on the
eighth calendar day following the date of my signing it and only if I have not
timely revoked it.
Intending to be legally bound, I have signed this Release of Claims as of the
date written below.

     
Signature:
 
   
Donna L. Flood
   
 
   
Date Signed:
 
   

-19-



--------------------------------------------------------------------------------



 



EXHIBIT B
WRITTEN NOTIFICATION TO THE EMPLOYEE
          In accordance with California Labor Code § 2872, Easton-Bell Sports,
Inc. (the “Company”) hereby notifies you that your acceptance, by your signing,
of the Employment Agreement to which this notice is attached as Exhibit B does
not require you to assign to the Company any Intellectual Property (as defined
in Section 14 of the Employment Agreement) or any other invention for which no
equipment, supplies, facility or trade secret information of the Company was
used and that was developed entirely on your own time, and does not relate to
the business of the Company or to the Company actual or demonstrably anticipated
research or development, or does not result from any work performed by you for
the Company.
     The following is the text of California Labor Code § 2870:
     § 2870 (a) Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either:
          1. Relate at the time of conception or reduction to practice of the
invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or
          2. Result from any work performed by the employee for the employer.
          (b) To the extent a provision in an employment agreement purports to
require an employee to assign an invention otherwise excluded from being
required to be assigned under subdivision (a), the provision is against the
public policy of this state and is unenforceable.

-20-